IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


FRANK NELLOM,                             : No. 173 MM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
DELAWARE COUNTY TAX CLAIM                 :
BUREAU,                                   :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.